                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


WESLEY JACOBS,                                  )          CASE NO. 5:19-CV-466
                                                )
                                                )
                      PLAINTIFF,                )          JUDGE SARA LIOI
                                                )
vs.                                             )
                                                )          MEMORANDUM OPINION AND
                                                )          TEMPORARY RESTRAINING
                                                )          ORDER
SECURITAS ELECTRONIC SECURITY,                  )
INC.,                                           )
                                                )
                      DEFENDANT.                )

       On March 1, 2019, plaintiff Wesley Jacobs (“Jacobs”) filed the present declaratory action

against his former employer, defendant Securitas Electronic Security, Inc. (“Securitas”). (Doc.

No. 1 (Complaint).) Securitas subsequently moved for a temporary restraining order and

preliminary injunction to prevent Jacobs from violating the terms of the parties’ employment

agreement, which included a non-compete covenant. (Doc. No. 5 (“TRO”).) The Court referred

the request for temporary injunctive relief to the magistrate judge for the preparation of a report

and recommendation (“R&R”), which the magistrate judge issued on April 16, 2019. (Doc. No.

13 (R&R).) In the R&R, the magistrate judge recommended that the Court issue a temporary

restraining order prohibiting Jacobs from violating the terms of the parties’ employment

agreement by: (1) disclosing or utilizing proprietary information obtained from Securitas or its

predecessor, Kratos; (2) communicating with customers of Securitas or Kratos of which Jacobs

had any sales or client relations within the last 12 months; (3) communicating or assisting others

in communicating with any prospective clients of Securitas or Kratos; or (4) soliciting any
employee or agent of Securitas to terminate employment with Securitas. (R&R at 156-57.)

       Now before the Court are Jacobs’ objections to the R&R. (Doc. No. 15 (“Obj.”).)

Securitas has filed a response. (Doc. No. 16 (“Res.”).) For the reasons that follow, the objections

are overruled, and the motion is granted.

       Under 28 U.S.C. § 636(b)(1), “[a] judge of the court shall make a de novo determination

of those portions of the report or specified proposed findings or recommendations to which

objection is made.” Powell v. United States, 37 F.3d 1499 (table decision), 1994 WL 532926, at

*1 (6th Cir. Sept. 30, 1994) (“Any report and recommendation by a magistrate judge that is

dispositive of a claim or defense of a party shall be subject to de novo review by the district court

in light of specific objections filed by any party.”) (citations omitted); Orr v. Kelly, No. 1:14–cv–

2302, 2015 WL 5316216, at *2 (N.D. Ohio Sept. 11, 2015) (citing Powell, inter alia, 1994 WL

532926, at *1); Fed. R. Civ. P. 72(b)(3). After review, the district judge “may accept, reject, or

modify the recommended disposition; receive further evidence; or return the matter to the

magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3). “An ‘objection’ that does nothing

more than state a disagreement with a magistrate's suggested resolution, or simply summarizes

what has been presented before, is not an ‘objection’ as that term is used in this context.

       The Court has reviewed the R&R, the record, and the parties’ submissions. The Court

finds, and Jacobs does not dispute, that the magistrate judge applied the proper standard for

consideration of a request for temporary injunctive relief under Fed. R. Civ. P. 65, and further

identified the governing law relating to non-compete agreements. (See Obj. at 168.) Further,

most of Jacobs’ objections amount to a rehashing of the arguments raised in response to

Securitas motion, and therefore are not proper objections.

                                                 2
        For example, Jacobs renews his complaint that the non-compete covenant is too

restrictive as it effectively prohibits Jacobs from working in anywhere in the United States in the

relevant industry. (Obj. at 169-70.) In support, he cites Lindsey Constr. & Design, Inc. v.

Luttrell, No. 2014CA00006, 2014 WL 1632140 (Ohio Ct. App. Apr. 21, 2014). Jacobs’ reliance

on Lindsey is misplaced, as there was no indication in Lindsey that the construction company that

sought to enforce its restrictive covenant did business nationwide. Where a company’s business

is nationwide, a more expansive geographical restriction is appropriate. See, e.g., Try Hours,

Inc., v. Douville, 985 N.E.2d 955, 965-66 (Ohio Ct. App. 2013) (“the nationwide scope of the

covenant not to compete is particularly necessary in light of the fact that the trucking industry is

a multistate industry”).

        The parties’ agreement restricts Jacobs from working during the covenant period in his

“assigned market area.” During the parties’ telephone conference with the magistrate judge,

Securitas represented that Jacobs’ former “assigned market area” included the United States and

Canada. While Jacobs complains that the magistrate judge merely accepted Securitas’

representation as to scope of his prior market area, he offers no alternative description, nor does

he deny that Securitas competes on a national and even international basis.1 Given the fact that

Securitas does not seek to prevent Jacobs from working for Convergint, his current employer,2

and does not seek to prevent him from performing work nationwide so long as he does not

violate the terms of the agreement, the Court finds that—at least at this stage in the proceedings


1
 Jacobs also does not challenge Securitas’ representation that, as a “Senior Account Executive—National Financial
Sales,” he serviced national customers, such as JPMorgan Chase. (See TRO at 92, 94.)
2
  Both sides agree that neither the agreement nor the R&R necessarily prohibits Jacobs from working for
Convergint, so long as he does so in a manner that does not violate the agreement. (See Obj. at 166, n.2; Res. at
176.)

                                                       3
and upon the present limited and undeveloped record—the restrictive covenant is reasonable as it

is restricted to one year and extends to the boundaries of Securitas’ business. See FirstEnergy

Sols. Corp. v. Flerick, 521 F. App’x 521, 525-26 (6th Cir. 2013) (one-year covenant restricting

competition in multiple states appropriate where limited to company’s business area); Horter

Invest. Mgmt., LLC v. Cutter, 257 F. Supp. 3d 892, 905 (S.D. Ohio 2017) (where parties did not

dispute that the employer’s business was national, a nationwide noncompete provision was

reasonable); see, e.g., Akron Paint & Varnish, Inc. v. Budd, No. 5:16CV2944, 2016 WL

7235536, at *3 (N.D. Ohio Dec. 14, 2016) (permitting employee to remain with new employer

but restricting ability to compete for one year on a nationwide basis). This objection is overruled.

       Jacobs’ next two objections can be treated together. First, Jacobs complains that the

magistrate judge did not address his argument that the agreement is unconscionable because it is

one sided. Specifically, he argues that the agreement is unconscionable because he was forced to

agree to the restrictive covenant “in return for nothing.” (Obj. at 170.) Second, Jacobs argues that

the agreement fails for lack of consideration. Both objections are without merit. According to

Jacobs, the “consideration” for the non-compete is “spelled out in the Agreement itself[,]”

namely, new proprietary information. (Id. at 171.) He notes (as he previously did before the

magistrate judge) that he received no new confidential or proprietary information from Securitas

after it purchased Kratos, and that he merely continued to service his existing customers

following the sale.

       But, Jacobs fails to cite the remainder of the non-compete provision that specifically

provides that it is given “in consideration of the [employee’s] employment or continued

employment with the Company.” (Doc. No. 4-1 (Restrictive Covenant Agreement) § E.3.) It is

                                                 4
well settled Ohio law that consideration exits to support a noncompete agreement where the

employer proffers a noncompetition agreement in exchange for continuation of an at-will

employment relationship. See Lake Land Emp. Grp. of Akron, LLC v. Columber, 804 N.E.2d 27,

32 (Ohio 2004). Because continued employment, or in this case continuation of employment

with a successor employer, constitutes valid consideration for a non-compete agreement, Jacobs’

objections as to the support for the agreement are overruled.

       Next, Jacobs argues that the noncompete agreement cannot be enforced because Securitas

has breached its duty to pay Jacobs his commissions. According to Jacobs, “[b]y failing to pay

Jacobs his earned commissions, Securitas has breached its contract with Jacobs and therefore

cannot enforce the Agreement.” (Obj. at 172.) As Jacobs conceded in proceedings before the

magistrate judge, however, the question of whether Securitas has breached its obligations with

respect to Jacobs’ owed commissions requires discovery and cannot be addressed in the context

of a request for temporary injunctive relief. This objection is overruled.

       Finally, Jacobs objects to the magistrate judge’s conclusion that Securitas has established

that it is likely to suffer irreparable harm if temporary injunctive relief is not awarded. He notes

that the magistrate judge found that the only specific confidential information in Jacobs’

possession that could cause Securitas irreparable harm is the pricing worksheet for JPMorgan

Chase. (Obj. at 173, citing R&R at 154.) He notes that there is no evidence that Jacobs has

solicited JPMorgan Chase or attempted to use any pricing information. (Id.) Importantly, Jacobs

does not challenge the magistrate judge’s conclusion that publication of such information could

result in irreparable harm to Securitas. Jacobs does not deny that he is currently employed by a

direct competitor of Securitas while in possession of Securitas’ confidential information. Under

                                                  5
these circumstances, Securitas is not required to demonstrate that Jacobs has already exploited

that relationship in order to be entitled to a temporary restraining order, as the likely

dissemination of confidential pricing worksheets is sufficient to demonstrate a likelihood of

irreparable harm. See generally Basicomputer Corp. v. Scott, 973 F.2d 507, 512 (6th Cir. 1992)

(the breach of a non-compete agreement and the unauthorized solicitation of customers

constitutes irreparable harm; see, e.g., Prosonic Corp. v. Stafford, 539 F. Supp. 2d 999, 1007

(S.D. Ohio 2008) (threat of irreparable harm established from having obtained confidential

information and then securing employment with direct competitor). This final objection is

overruled.

       Based upon the record at this stage in the proceedings, the Court finds that the balance of

the relevant factors favors the issuance of a temporary restraining order that protects Securitas’

business and proprietary interests, as defined by the parties’ agreement, while permitting Jacobs

to remain employed in some non-competing capacity with his current employer. Jacobs’

objections are overruled, the R&R is adopted, and the TRO is granted as set forth below.

Because Jacobs may remain employed by Convergint in a non-competing capacity, the Court

finds that a bond is not necessary during this brief temporary injunctive period. The Court shall

schedule this matter for a preliminary injunction hearing at the earliest available opportunity.

       Accordingly, it is ordered that Jacobs is enjoined from violating the terms of the

agreement by:

             disclosing or utilizing any proprietary information, as defined in the parties’
             agreement, that he learned during his employment with Securitas or its predecessor,
             Kratos;

             communicating or assisting others in communicating with any customer of Securitas
             as to which Jacobs had any sales or client relations responsibility during the last 12
                                                 6
           months of his employment with Securitas or its predecessor;

           communicating or assisting others in communicating with any entity that was a
           prospective client of Securitas or its predecessor during Jacobs’ last 12 months of
           employment and as to which Jacobs was assigned responsibility for soliciting
           business or for assisting others in doing so; and

           directly or indirectly soliciting or inducing any employee, officer, or agent of
           Securitas, or any of its Related Companies, to terminate employment therewith.

This order is in effect for a period of fourteen (14) days. Fed. R. Civ. P. 65(b)(2).

       IT IS SO ORDERED.



Dated: May 6, 2019
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                                  7
